DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-31, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf, in view of Zuowei Shen (Shen) US 9,641,254.
As per claim 26 Wolf disclose;
An optical module, comprising:
a housing (117, 118)
a heat sink apparatus (formed by 1606and 402) arranged in and thermally connected to the housing (117, 118); and

the optical module further comprises a first optoelectronic chip (114) and a second optoelectronic chip (112), the first optoelectronic chip being arranged on the heat sink apparatus (through 1606),
the first optoelectronic chip (114) and second optoelectronic chip (112) are both electrically connected to the printed circuit board (108),
the second optoelectronic chip (112) is arranged separately from the first optoelectronic chip (114), and 
the printed circuit board (108) has an external electrical interface (140), for realizing external electrical connections, arranged at an end of the printed circuit board (108 at rear of the circuit board).
the housing includes a first housing (118) and a second housing facing (117) each other and connected to each other; (Fig. 1) 
the heat sink apparatus (fig. 17a 1606) is arranged (Heat sink, 1606 is integrally arranged in the housing part, Examiner’s note: “arranged” is not claiming how it is arranged details) between the first housing (118) and the second housing (117) and thermally connected to the second housing (117)
the heat sink apparatus comprises a first heat sink (fig. 17A for item 114) and a second heat sink (For item 112),

    PNG
    media_image1.png
    275
    408
    media_image1.png
    Greyscale

the first heat sink has a base and a first protruding platform protruding towards the first housing, (fig. 17a for 114), the first optoelectronic chip (114) is arranged on the first protruding platform,
Wolf teach the printed circuit board (108) has an external electrical interface (140), for realizing external electrical connections, arranged at an end of the printed circuit board (108 at rear of the circuit board). 
But Wolf does not teach well-known details of external electrical interface including gold fingers, such details are essential for any optical module to output processed signals.
However in analogues art of optoelectronic module Shen teaches well-known in the art, essential details of the printed circuit board (Fig. 2A) has an external electrical interface (218), for realizing external electrical connections, arranged at an end of the printed circuit board (Fig. 2A), the external electrical interface including gold fingers (Col. 5 lines 5-6 “The edge connector 218 includes a plurality of 5 gold-plated connectors).
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time to combine Wolf and Shen by incorporating the teaching of Shen, into the system of Wolf to use printed circuit board having gold 

Regarding claims 27-30 combinations of Wolf and Shen further disclose;
the first optoelectronic chip is arranged on the first heat sink (Wolf Fig. 17a below 114), and the second optoelectronic chip is arranged on the second heat sink (below 112).
the first heat sink and the second heat sink form an integrated single structure. (Wolf Fig. 17a).
the first optoelectronic chip (114) and the second optoelectronic chip (112) are arranged on opposite sides (Left and right sides) of the heat sink apparatus (Fig. 17a).
the optical module comprises an optical interface and an electrical interface,

Regarding Claim 30, Wolf does not teach, positions of the first optoelectronic chip and 
the second optoelectronic chip are staggered along a direction of a line connecting the optical interface and the electrical interface.
	However Shen teaches first (110 transmitter) and second chips (112) staggered along a direction of a line connecting the optical interface (214) and the electrical interface. (Fig. 2a item 218)

-the printed circuit board (108) is adhered on the heat sink apparatus. ((formed by items 1606 and 402))

Regarding claims 33 and 35 combinations of Wolf and Shen further disclose
the first optoelectronic chip (Wolf 112) is a transmitting-end chipset (Col. 8, ln 19), and the second optoelectronic chip is a receiving-end chipset (Col. 8, ln 19).
wherein the optical module comprises a first electrical isolation pad (Wolf Col. 2 line 41); the first electrical isolation pad is arranged between the first optoelectronic chip (Col. 32 line 4 and line 28) and the heat sink apparatus; and the first electrical isolation pad is thermally connected to an electrically isolated from the heat sink apparatus (Wolf Col. 2 line 41).

Allowable Subject Matter
1-Claims 16-25 are allowed.
Following is allowable subject matter in claim 16, 
the printed circuit board has an external electrical interface, for realizing external electrical connections, arranged at an end of the printed circuit board, the external electrical interface including gold fingers,
the first optoelectronic chip is arranged near one end of the printed circuit board opposite to the end of the printed circuit where the gold fingers are arranged,
at least a portion of the first optoelectronic chip is arranged outside of the printed circuit board and does not overlap with the printed circuit board.
Closest prior arts Wolf, Shen and Bouda, does not teach following subject matter in the claim 16, for details of subject matter disclosed by Wolf and Shen see rejected claim 26. Bouda teaches an end of the printed circuit board nearest to the optical interface forms a flexible circuit board (226), and the flexible circuit board (226) and the end of the printed circuit board form the accommodating space that accommodates the second optoelectronic chip.

Claims 32 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. 
Regarding argument “However, as shown in the lower portion of FIG. 1 of Wolf (reproduced above), the heat sink fins 402 are protruding downwards away from the casing 118 (asserted by the Examiner as corresponding to the claimed "first housing"). 
Examiner respectfully disagree as shown below and in claim 1 rejection, Wolf teaches claimed subject matter as shown below.
the housing includes a first housing (118) and a second housing facing (117) each other and connected to each other; (Fig. 1) 
the heat sink apparatus (fig. 17a 1606) is arranged (Heat sink, 1606 is integrally arranged in the housing part, Examiner’s note: “arranged” is not claiming how it is arranged details) between the first housing (118) and the second housing (117) and thermally connected to the second housing (117)

    PNG
    media_image1.png
    275
    408
    media_image1.png
    Greyscale

Conclusion                                                                                                                                                               
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835